                                           Case 5:20-cv-08588-NC Document 18 Filed 03/25/21 Page 1 of 1




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                    UNITED STATES DISTRICT COURT
                                  8                               NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         ANGELA DUTRA,                                     Case No. 20-cv-08588-NC
                                  11
                                                          Plaintiff,                       ORDER REMANDING CASE
Northern District of California




                                  12                                                       TO MONTEREY COUNTY
 United States District Court




                                                 v.                                        SUPERIOR COURT
                                  13
                                         MOTEL 6 OPERATING L.P.,                           Re: Dkt. Nos. 16, 17
                                  14
                                                          Defendant.
                                  15
                                  16
                                  17          On March 10, 2021, the Court ordered Defendant Motel 6 to show cause why this
                                  18   case should not be remanded to Monterey County Superior Court for lack of subject matter
                                  19   jurisdiction. See Dkt. No. 16. Plaintiff Angela Dutra was given until March 31, 2021, to
                                  20   file an optional reply brief. Id. On March 24, 2021, Defendant filed a statement of non-
                                  21   opposition to remand. See Dkt. No. 17. As such, the Court will remand this case.
                                  22          The Clerk of Court is ordered to remand this case to Monterey County Superior
                                  23   Court and to terminate the federal case file. No costs or fees are awarded in connection
                                  24   with this order.
                                  25          IT IS SO ORDERED.
                                  26
                                  27   Dated: March 25, 2021                      _____________________________________
                                                                                        NATHANAEL M. COUSINS
                                  28                                                    United States Magistrate Judge
